Citation Nr: 1125072	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-04 859	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vertigo. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to an increased rating for internal derangement of the right knee, currently rated as 10 percent disabling.  

4.  Entitlement to a compensable rating for perennial rhinitis.   



REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 1960 to January 1980. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in St. Petersburg, Florida, (hereinafter RO).  

The issues of entitlement to service connection for vertigo and sleep apnea and an increased rating for perennial rhinitis addressed in the REMAND portion of the decision below require additional development and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a November 2010 statement through the Veteran's attorney, it was indicated the Veteran wished to withdraw his appeal with respect to the claim for entitlement to an increased rating for internal derangement of the right knee.   


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issue of entitlement to an increased rating for internal derangement of the right knee have been met.  38 U.S.C.A. §§ 7104, 7105 (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).  Here, in a November 2010 presentation submitted by the Veteran's attorney, it was indicated the Veteran wished to withdraw his appeal with respect to the issue of entitlement to an increased rating for internal derangement of the right knee.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and the appeal with respect to this issue is dismissed without prejudice.


ORDER

The claim for entitlement to an increased rating for internal derangement of the right knee is dismissed.  


REMAND

The Veteran's attorney has requested that the Veteran be afforded another VA examination to address the issue of whether the Veteran has vertigo as a result of service, finding fault with the fact that the factual predicate that formed the basis for the opinion as to whether the Veteran had vertigo as a result of service following a January 2008 VA examination was inaccurate.  In particular, she noted that while the instructions to the examiner only noted two instances of treatment for dizziness in service in May 1967 and August 1973, there were actually other references to dizziness in the service treatment reports dated in May 1966, April 1970, February 1979 and May 1979.  The Board's review of the service treatment reports confirms the additional references to dizziness in the service treatment reports referenced by the Veteran's attorney.  The Veteran's attorney also noted additional post-service treatment reports that she indicated reflected dizziness or related symptoms beginning in December 1980, the existence of which in the record having also been confirmed.

Given the argument and facts as set forth above, the Board concludes that a VA examination that is predicated on an accurate assessment of the in-service and post service medical evidence is necessary in this case in order to comply with the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (holding that in soliciting medical opinions, the Board has a duty to procure evidence in an "impartial, unbiased, and neutral manner.").  

With respect to the issue of service connection for sleep apnea, the Veteran's attorney noted that the reports from the November 2009 VA examination that included the opinion that the Veteran's sleep apnea was not etiologically related to service connected rhinitis was said to have been supported by medical literature, but that the examiner did not identify the source of this information.  The Veteran's attorney has submitted medical literature suggesting an etiologic relationship between rhinitis and sleep apnea, but this literature was not of record at the time of the November 2009 VA examination.  In this regard, the reports from this examination note the claims file had been reviewed but that "additional information regarding his case [was] mailed 8 to 10 days ago."  This "additional information" was indeed the medical literature referenced above, with the record indicating that this information was received three days after the November 2009 VA examination.  As such, the Veteran's attorney requests that the Veteran be afforded another VA examination to determine whether the Veteran's sleep apnea has been caused by or aggravated by his service connected rhinitis that includes consideration of this medical literature.  In order to ensure that the duty to assist has been fulfilled with respect to the claim for service connection for sleep apnea, the Board agrees that another VA examination that includes an opinion that addresses the medical literature submitted on the Veteran's behalf should be provided to the Veteran.  

With respect to the issue of entitlement to an increased rating for rhinitis, the Veteran's attorney has requested that the Veteran be afforded another VA examination that adequately reflects the severity of his service connected rhinitis, to include consideration of whether the symptomatology associated therewith is the same as that contemplated by the criteria for rating sinusitis.  In order to address this contention, the Board concludes that a VA examination to determine the current nature and severity of the service-connected rhinitis is necessary in order to fulfill the duty to assist the Veteran.  Accordingly, the case is REMANDED for the following action:

1.  The claims files should be afforded to a VA examiner who, following a review of the clinical evidence contained therein and examination of the Veteran, should address the following.  

a)  Does the Veteran have a current disability manifested as dizziness that is etiologically related to service?  In offering this conclusion, the examiner should document consideration of all of the service and post service treatment reports referenced by the Veteran's attorney in her November 2010 presentation and include a complete rationale for the opinion provided.  

b)  Does the Veteran have a current disability due to sleep apnea that has been caused by or aggravated by rhinitis?  In offering the opinion, the examiner should reference the medical literature supporting the proposition that there is a relationship between rhinitis and sleep apnea received from the Veteran's attorney in November 2009 and include a complete rationale for the opinion provided.  

c)  Do service connected residuals of rhinitis include polyps or a 50 percent obstruction of a nasal passage on both sides or a complete obstruction on one side?  Do such residuals result in episodes requiring bed rest and treatment by a physician and, if so, how many such episodes occur each year?  Do service connected residuals of rhinitis require four to six weeks of antibiotic treatment and, if so, how many such episodes occur per year?  Do such residuals include episodes manifested by headaches, pain, and purulent discharge or crusting and, if so, how many such episodes occur per year?  

2.  Following the completion of the above, the claims that have been remanded should be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with these claims, the Veteran and his attorney must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


